Case 4:19-cv-00094-RH-GRJ Document 68 Filed 10/16/19 Page 1of3

IW 7TAE WORTHERN DISTRICT OF FLORIDA

RYAN CLARKE,CO73)7 x CASE pO.
PE rz) LER X Hi9- Cv-09094-RH-ER IF
x
STATE OF FLOKRZL 4 +
DEPARTMENT OF COMMECTIONWS yp

WoTrov 70 BE INCLUPEL Zw70 CLASS ACTION
SULT AGALUST THE FLORIDA DEPARTMENT

OF CORRECTLIOWs FOR MULTI MEDIA MP4
PLAYERS

Lom es VOW), K, ry) Clerke , AY aver, te ind pursaunt
to Flarihea 2 bete ro eS | Pycekure respect fully

mn frliavg Ahi’s Nohor +0 be Inchcel Iolo Chass
Uetion ‘Sait Asa inst The Flori, Desattmeuvt of
Vorrec Ltous Lor Null Meolo. M P 4 Players The
proposedt class Member 4re fepresed feX by AT omiegs
wth the Florieha. Dees tice Tahal puck the Sf |
Sustice Law Loflectve todthe pepiboue’ pots

Yo be Che hek On” grouvols AAS fo Mave |

Othe tbfover purchaseck an Q@MP Player iw AGIL

fOr 19, F las tay anvk SA opps 08 du hawol | J

D the pth over purchasekt 374 SOVGS at * 110 each,
fgr 2 toda (= 144 22 |

The t# ower regues + Lhis Avowhle Lor} forward
this motion to EAL, auvort xo be Lovtactockt

by He ebornegs i therge Of Phis sus,

~y

Foon .c A
By (officer initials) C7 IAFZE Cel

 

 
Case 4:19-cv-00094-RH-GRJ Document 68 Filed 10/16/19 Page 2 of 3

CERTZIFL CATE OF SERVICE

iL Ryaw Chrke *207317 pet ever SWEAT
this aPbormeuxrowed shotemert 1's Tue aut
Havomh le glove Shu's 7? olay of tehoher 2e/9,

JOP FP

Provided to Walton Cl
On |O//4 //¢ for Mailing
Date _ {2 Cc

By (officer initials) (7

 
Page 3 of 3

 

 

Anca Dain .

%

OG HL

C41 Lushdhety ov Koad

De Liew kK Spriwgs , Ea 22 Y2> INSTITUTION

Cage 4:19-cv-00094-RH-GRJ Docume

Yan Clarke CO7714 D 139
ela / Yow Lortéc vA aal Tye 4 Led a.J RED ol neue 10/14/2019

    
 

PENGSOOLA
FL 32S

Sy EES Hasler

 
       

FROM A

CORRECTIONAL
ZIP 32433
0411E11678517

VR thew Dil 2,
IM 2 atopy ~
fou sa Cole Fla F250 /

H+house oF FI,

jalibadproeplendye py byfiedeflbectfig fp lpbqedp Thiele

ii}
art
ae
Ni
|
Wi
in
in
ut
uw)
wi
